                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

   LOOKOUT MOUNTAIN SUITES, LLC,                   )
                                                   )
          Plaintiff,                               )   Case No. 1:18-CV-311
                                                   )
   v.                                              )   Judge Collier
                                                   )
   KENDON MASSENGALE, ARYIEL                       )   Magistrate Judge Lee
   NOVAK, JAMAAL NOBLE, and                        )
   CITY OF CHATTANOOGA, TENNESSEE,                 )
                                                   )
          Defendants.                              )

                                       MEMORANDUM

          Before the Court are two motions for summary judgment, one by Defendant City of

   Chattanooga, Tennessee (the “City”) (Doc. 140), and one by Defendants Sergeant Kendon

   Massengale, Officer Aryiel Novak, and Investigator Jamaal Noble (collectively, the “Officers”)

   (Doc. 206). Plaintiff Lookout Mountain Suites, LLC, has filed responses (Docs. 234, 235), and

   the City and the Officers have replied (Docs. 236, 237).

          For the following reasons, the Court will GRANT the City’s motion for summary

   judgment (Doc. 140) and GRANT the Officers’ motion for summary judgment (Doc. 206).

   I.     BACKGROUND

          Plaintiff owned real property in Chattanooga, Tennessee, specifically, a motel. This action

   arises from nuisance-abatement proceedings in Hamilton County Criminal Court against

   Plaintiff’s motel.

          A.      Investigation Leading to the Nuisance-Abatement Action

          Plaintiff’s motel was the site of frequent criminal activity.     From October 2014 to

   December 2017, 850 phone calls were made to 911 reporting incidents at the motel. Between 2012




Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 1 of 21 PageID #: 3537
   and 2017, police officers for the Chattanooga Police Department (the “CPD”) drafted 643 reports

   regarding criminal activity at the motel.

           In June 2017, CPD superiors and the District Attorney’s Office for Hamilton County (the

   “DA’s Office”) began investigating whether a public-nuisance action should be brought against

   Plaintiff’s motel. The CPD superiors assigned Officer Novak to compile crime statistics regarding

   criminal activity at the motel. In addition, a CPD data analyst compiled a breakdown of the CPD’s

   criminal reports regarding the motel and a log of the 911 calls reporting incidents at the motel.

           The CPD sent all of the information regarding criminal activity at Plaintiff’s motel to the

   DA’s Office. District Attorney General Neal Pinkston reviewed it and determined the motel was

   a public nuisance under Tennessee Code Annotated § 29-3-101. He found “[t]he investigative

   findings revealed that on a daily basis, [Plaintiff’s motel] was not only a threat to citizen safety but

   also to law enforcement officer safety when officers arrived for 911 calls” and “[t]he ongoing

   crime activity at this location could not continue to plague the City.” (Doc. 214 ¶ 6.) Accordingly,

   Attorney General Pinkston decided a nuisance-abatement action should be brought against

   Plaintiff’s motel and done ex parte pursuant to § 29-3-106(c), meaning that Plaintiff would not be

   given advance notice of the action. He assigned Assistant District Attorneys Andrew Coyle

   (“ADA Coyle”) and Alan Dunn (“ADA Dunn”) to do so.

           ADA Coyle and ADA Dunn reviewed the information sent by CPD to the DA’s Office and

   agreed with Attorney General Pinkston that the motel was a public nuisance under § 29-3-101.

   They did not, however, have any role in Attorney General Pinkston’s decision to proceed ex parte,

   although they agreed doing so was appropriate “based on the severity and nature of the crimes

   continuing to be committed at the property in question and the health and safety hazards presented

   by this property to the public.” (Doc. 209 ¶ 15; see also Doc. 211 ¶ 12.)



                                                      2

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 2 of 21 PageID #: 3538
           To proceed ex parte in nuisance-abatement actions, Tennessee law requires the moving

   party to provide an “affidavit that there is probable cause to believe that a public nuisance exists.”

   See Tenn. Code Ann. § 29-3-106(c). To obtain such an affidavit, ADA Coyle and ADA Dunn

   contacted the Officers, as each had experience responding to 911 calls, observing criminal activity,

   and making arrests at Plaintiff’s motel—Sergeant Massengale between 2004 and 2009, as well as

   March 2017 to January 2019, Investigator Noble between May 2015 and December 2017, and

   Officer Novak for three years between 2014 and 2018. The Officers had answered 911 calls at

   Plaintiff’s motel at least every week, oftentimes every shift. When responding to these calls, the

   Officers had called backup for their safety, as the motel was a place of frequent crime. Even when

   not responding to a call at the motel, the Officers had often driven through the parking lot because

   of its regular criminal activity. The Officers had observed various types of crimes at Plaintiff’s

   motel, including noise violations, public intoxication, domestic disputes, suspicious activity,

   prostitution, narcotics and overdoses, weapons violations, shots fired, various types of assaults,

   and theft and robbery. The Officers gave ADA Coyle and ADA Dunn statements regarding the

   criminal activity at Plaintiff’s motel based on their experiences, and ADA Coyle and ADA Dunn

   converted those statements into affidavits.

           On February 14, 2018, the Officers reviewed and signed their respective affidavits, which

   permitted the DA’s Office to proceed ex parte in the public-nuisance action. They also reviewed

   the Verified Petition for Abatement of Nuisance (the “Verified Petition”) drafted by the DA’s

   Office, including its exhibits. The Officers signed verifications attesting to the truth of the petition

   and its exhibits.




                                                      3

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 3 of 21 PageID #: 3539
           B.      Verified Petition & Restraining Order

           On February 14, 2018, Attorney General Pinkston filed the Verified Petition in Hamilton

   County Criminal Court against Plaintiff’s motel. The Verified Petition stated that it “follow[ed]

   an investigation by the Chattanooga Police Department and District Attorney General’s office,”

   which showed the motel was “the site of a disproportionate amount of illegal activity.” (Doc. 2-3

   at 3.) Attached to the Verified Petition were the Officers’ affidavits and two exhibits. Exhibit A

   was a log of 911 calls reporting incidents at Plaintiff’s motel between January 3, 2015, and October

   25, 2016. In error, ADA Coyle failed to attach a second call log, which detailed the 911 calls made

   regarding the motel from October 26, 2016, to January 28, 2018. Exhibit B was a Crime Analysis

   Report, which provided an overview of criminal activity at various locations, including the motel,

   for the three years prior.

           After filing the Verified Petition, Attorney General Pinkston and ADA Coyle presented it

   to the Honorable Tom Greenholtz of the Hamilton County Criminal Court at an ex parte hearing.

   The Officers were present at the hearing but did not testify. Following the hearing, Judge

   Greenholtz issued a Temporary Injunction/Restraining Order (the “Restraining Order”), which

   found Plaintiff’s motel constituted a public nuisance, and set a post-deprivation hearing for five

   days later.

           Later that same day, February 14, 2018, the Hamilton County Sheriff’s Department

   executed the Restraining Order and padlocked Plaintiff’s motel. Officer Novak and other CPD

   officers were on the scene to notify the motel’s guests that they needed to leave. Sergeant

   Massengale and Investigator Noble were not present.




                                                    4

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 4 of 21 PageID #: 3540
          C.       Post-Deprivation Hearing & Case’s Dismissal

          On February 19, 2018, a post-deprivation hearing was held in the nuisance-abatement

   action against Plaintiff’s motel. At the hearing, the second call log, the one mistakenly not attached

   to the Verified Petition, was admitted as evidence, and Sergeant Massengale and Investigator

   Noble testified.

          Judge Greenholtz again determined that Plaintiff’s motel was a public nuisance under

   Tennessee law. He then issued an order with steps for Plaintiff to abate the nuisance. Plaintiff

   subsequently did so, so the court permitted the motel to reopen and dismissed the criminal case

   against it on February 22, 2018.

          D.       Federal Court Proceedings

          On December 20, 2018, Plaintiff filed this lawsuit against the Officers, the City, and

   Attorney General Pinkston,1 asserting causes of action under 42 U.S.C. § 1983. (Doc. 2 ¶¶ 155–

   96.) Plaintiff claims the Officers and the City violated the Due Process Clause of the Fourteenth

   Amendment by seizing its real property without notice or a pre-deprivation hearing. (Id.)

          The City and the Officers have moved for summary judgment. (Docs. 140, 2062.) Plaintiff

   responded with an affidavit pursuant to Rule 56(d) of the Federal Rules of Civil Procedure,

   contending additional discovery was necessary to respond to the motions. (Doc. 226.) However,

   the Court held the Rule 56(d) affidavit was insufficient and ordered Plaintiff to respond to the

   motions. (Doc. 231.) Plaintiff now has filed responses (Docs. 234, 235), and the City and the

   Officers have replied (Docs. 236, 237). These motions for summary judgment are ripe.




          1
              Attorney General Pinkston has since been dismissed from the lawsuit. (Docs. 232, 233.)
          2
             The Officers previously filed a motion for summary judgment (Doc. 146), but the Court
   denied it as moot, as the present motion supplanted it (Doc. 230).
                                                     5

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 5 of 21 PageID #: 3541
   II.      STANDARD OF REVIEW

            Summary judgment is proper when “the movant shows that there is no genuine dispute as

   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a). The moving party bears the burden to demonstrate no genuine issue of material fact exists.

   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349 F.3d 888, 897 (6th

   Cir. 2003). The Court should view the evidence, including all reasonable inferences, in the light

   most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

   475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v. Eliadis Inc., 253 F.3d 900, 907 (6th Cir.

   2001).

            To survive a motion for summary judgment, “the non-moving party must go beyond the

   pleadings and come forward with specific facts to demonstrate that there is a genuine issue for

   trial.” Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). Indeed, a “[plaintiff] is

   not entitled to a trial on the basis of mere allegations.”         Smith v. City of Chattanooga,

   No. 1:08-cv-63, 2009 WL 3762961, at *2–3 (E.D. Tenn. Nov. 4, 2009) (explaining the court must

   determine whether “the record contains sufficient facts and admissible evidence from which a

   rational jury could reasonably find in favor of [the] plaintiff”). In addition, should the non-moving

   party fail to provide evidence to support an essential element of its case, the movant can meet its

   burden of demonstrating no genuine issue of material fact exists by pointing out such failure to the

   Court. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989).

            At summary judgment, the Court’s role is limited to determining whether the case contains

   sufficient evidence from which a jury could reasonably find for the non-movant. Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). The Court may not make credibility

   determinations or weigh the evidence in addressing a motion for summary judgment. Id. at 255.



                                                    6

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 6 of 21 PageID #: 3542
   If the Court concludes a fair-minded jury could not return a verdict in favor of the non-movant

   based on the record, the Court should grant summary judgment. Id. at 251–52; Lansing Dairy,

   Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994).

   III.   DISCUSSION

          The City’s and the Officers’ motions raise a threshold issue regarding standing. “Standing

   goes to a court’s subject matter jurisdiction.” Kepley v. Lanz, 715 F.3d 969, 972 (6th Cir. 2013)

   (quoting Loren v. Blue Cross & Blue Shield of Mich., 505 F.3d 598, 607 (6th Cir. 2007)). “Subject

   matter jurisdiction is always a threshold determination,” so the Court first evaluates standing and,

   if Plaintiff has standing, then the other arguments raised in the motions. See Am. Telecom Co.,

   L.L.C. v. Republic of Lebanon, 501 F.3d 534, 537 (6th Cir. 2007).

          A.      Standing

          The City’s and the Officers’ challenges to Plaintiff’s standing requires some additional

   background. At the time of the nuisance-abatement proceedings, Janice Hixson was the sole

   member of Plaintiff, a limited liability company (“LLC”) under the laws of Tennessee. In an effort

   to reduce her loss following the motel’s padlocking, Ms. Hixson assigned her membership interest

   in Plaintiff to 3210 Broad Street, LLC (“Broad Street”). However, two purported assignments

   have been produced in discovery. The first assignment is dated August 1, 2018, and assigns Ms.

   Hixson’s interest in Plaintiff to Broad Street. (Doc. 221-1.) This assignment does not mention

   any rights regarding claims related to the nuisance-abatement action. (See id.) However, Ms.

   Hixson denies signing this assignment. (Doc. 221-3 at 3.) The second assignment is dated

   December 19, 2018, and again assigns Ms. Hixson’s membership interest in Plaintiff to Broad

   Street. (Doc. 221-5 at 23–31.) Unlike the first assignment this assignment explicitly reserves to




                                                    7

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 7 of 21 PageID #: 3543
   Ms. Hixson the right to bring claims related to the nuisance-abatement action in Plaintiff’s name.

   (Id.) Plaintiff dissolved as an LLC on June 11, 2019. (Doc. 221-6.)

          The City argues Ms. Hixson retained a personal cause of action in the second assignment

   and therefore Plaintiff, as an entity, lacks standing. (Doc. 141 at 3.) However, the Court finds no

   merit in this argument, as the second assignment clearly states that Ms. Hixson retained the right

   to bring claims in Plaintiff’s name, not her own. (See Doc. 221-5.)

          The Officers argue the first assignment governs and the second is invalid for lack of

   consideration. (Doc. 221 at 20–23.) But they also note Ms. Hixson disputes signing the first

   assignment. (Id. at 21.) Plaintiff asserts the second assignment reserved Ms. Hixson’s right to

   bring this lawsuit, but Plaintiff does not respond to the Officers’ consideration argument. (Doc.

   235 at 14–15.) Put simply, the Officers and Plaintiff dispute which assignment is enforceable.

   However, this dispute is immaterial to the issue of standing. Pursuant to Tennessee Code

   Annotated § 48-245-1201, Ms. Hixson has a statutory right to bring claims in Plaintiff’s name after

   its dissolution as she is a former member of Plaintiff.

          An LLC has the power to sue in its own name.3 Tenn. Code Ann. § 48-212-101(1). An

   LLC does not automatically lose standing if it dissolves. Barrett v. Ocoee Land Holdings, LLC,

   No. E2015-00242-COA-R3-CV, 2016 WL 297688, at *3 (Tenn. Ct. App. Jan. 25, 2016). “After

   an LLC has been terminated, any of its former managers, governors, or members may assert or

   defend, in the name of the LLC, any claim by or against the LLC.”               Tenn. Code Ann.

   § 48-245-1201.




          3
             Tennessee law applies as Plaintiff was a Tennessee limited liability company (see Doc.
   221-4). See Tenn. Code. Ann. § 48-201-103 (“Chapters 201-248 of this title apply to every LLC
   for profit now existing or hereafter formed . . . .”).
                                                    8

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 8 of 21 PageID #: 3544
          The question therefore is whether Ms. Hixson qualifies as a “former member” under

   § 48-245-1201. The Officers argue she does not, as she assigned her membership interest prior to

   Plaintiff’s dissolution. (Doc. 221 at 22.) The Court disagrees with this narrow interpretation.

          To interpret a statute, a court must “examine the text of the statute and, if the language used

   is unambiguous, . . . apply the plain meaning of the words used in the statute.” Garrison v.

   Bickford, 377 S.W.3d 659, 663 (Tenn. 2012). In addition, “[e]very word in a statute is presumed

   to have meaning and purpose.” Id.

          Section 48-245-1201 applies to “any” of the former members of a terminated LLC. Tenn.

   Code Ann. § 48-245-1201 (emphasis added). This language is not only unambiguous, but also

   must be given purpose, which means the statute gives the right to sue in the LLC’s name to any

   former member, regardless of membership status at the time of the LLC’s dissolution.

          In sum, regardless of which assignment applies, Ms. Hixson has a statutory right to bring

   this lawsuit in Plaintiff’s name after its dissolution. Thus, Plaintiff has standing.

          B.      Summary Judgment Motions

          The City’s argument relies, in part, on the outcome of the Officers’ motion, so the Court

   addresses the Officers’ motion first.

                  1.      The Officers’ Motion for Summary Judgment

          The Officers move for summary judgment based on qualified immunity. (Doc. 206.) A

   plaintiff bears the burden to overcome an officer’s qualified-immunity defense. See Thompson v.

   City of Lebanon, Tenn., 831 F.3d 365, 369 (6th Cir. 2016). “Qualified immunity balances two

   important interests—the need to hold public officials accountable when they exercise power

   irresponsibly and the need to shield officials from harassment, distraction, and liability when they

   perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). An officer is



                                                     9

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 9 of 21 PageID #: 3545
 entitled to qualified immunity “if (1) the officer[] did not violate any constitutional guarantees or

 (2) the guarantee, even if violated, was not ‘clearly established’ at the time of the alleged

 misconduct.” Arrington-Bey v. City of Bedford Heights, Ohio, 858 F.3d 988, 992 (6th Cir. 2017).

        The Court begins with the first prong. See Pearson, 555 U.S. at 236 (stating courts have

 discretion to decide “which of the two prongs of the qualified immunity analysis should be

 addressed first in light of the circumstances in the particular case at hand”).

                        a.      Whether the Officers Violated Plaintiff’s Procedural Due
                                Process Rights

         Plaintiff argues the Officers violated his procedural due process rights by failing to provide

 notice and a pre-deprivation hearing before the seizure of its motel. (Doc. 235 at 15–19.) The

 Due Process Clause of the Fourteenth Amendment guarantees that no State shall “deprive any

 person of life, liberty, or property, without due process of law.” U.S. Const. Amend. XIV. To a

 establish a procedural due process claim, a plaintiff must establish three elements:

        (1) that they have a life, liberty, or property interest protected by the Due Process Clause
        of the Fourteenth Amendment . . . , (2) that they were deprived of this protected interest
        within the meaning of the Due Process Clause, and (3) that the state did not afford them
        adequate procedural rights prior to depriving them of their protected interest.

 Med Corp., Inc. v. City of Lima, 296 F.3d 404, 409 (6th Cir. 2002) (quoting Hahn v. Star Bank,

 190 F.3d 708, 716 (6th Cir. 1999), cert. denied, 529 U.S. 1020 (2000)).

        Generally, the state must provide “notice to the owner prior to the deprivation and an

 opportunity for a predeprivation hearing.” Harris v. City of Akron, 20 F.3d 1396, 1401 (6th Cir.

 1994). There are exceptions to this general rule, however, such as “where a government official

 reasonably believed that immediate action was necessary to eliminate an emergency situation and

 the government provided adequate post-deprivation process.” United Pet Supply, Inc. v. City of

 Chattanooga, Tenn., 768 F.3d 464, 486 (6th Cir. 2014).



                                                  10

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 10 of 21 PageID #:
                                   3546
        The Court is not aware of any case law precisely addressing what actions make a state actor

 responsible for a procedural due process violation. Even so, it is clear that the alleged deprivation

 must be at the hands of the defendant. See Thomas v. Cohen, 304 F.3d 563, 569 (6th Cir. 2002)

 (stating “Plaintiffs must show that Defendants deprived them of a right protected by the

 Constitution”); Cooper v. Parrish, 203 F.3d 937, 952 (6th Cir. 2000) (dismissing claim when

 plaintiffs failed to show how the defendant’s actions in a public-nuisance proceeding actually

 violated procedural due process); Engler v. Arnold, 209 F. Supp. 3d 988, 991 (N.D. Ohio 2016)

 (dismissing claims that did not show “that the deprivation was at the hands . . . of defendant”).

 Being at the hands of the defendant implies such violations come from the actions and decisions

 regarding the process to be given and the seizure of the protected interest. See Doe v. Miami Univ.,

 882 F.3d 579, 599 (6th Cir. 2018) (emphasis added) (quoting Matthews v. Eldridge, 424 U.S. 319,

 332 (1976)) (“Procedural due process imposes constraints on governmental decisions which

 deprive individuals of liberty or property.”). The Court therefore finds it appropriate to evaluate

 the actions taken here to determine whether the alleged procedural due process violation occurred

 at the Officers’ hands.

        First, there were decisions to file the nuisance-abatement action against Plaintiff’s motel

 and to do so ex parte. See, e.g., Cohen, 304 F.3d at 576–77 (quoting Flatford v. City of Monroe,

 17 F.3d 162, 167 (6th Cir. 1994)) (“A prior hearing is not constitutionally required where there is

 a special need for very prompt action to secure an important public interest and where a

 government official is responsible for determining, under the standards of a narrowly drawn

 statute, that it was necessary and justified in a particular instance.”). The decision to seek a

 nuisance-abatement action against Plaintiff’s motel was made by Attorney General Pinkston.

 (Doc. 209 ¶ 14; Doc. 211 ¶ 13; Doc. 214 ¶ 4.) Likewise, the decision to proceed ex parte was



                                                  11

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 11 of 21 PageID #:
                                   3547
 made by Attorney General Pinkston. (Id.; see Doc. 214 ¶ 7.) The Officers were “not involved in

 any way with the decision to seek an order padlocking [Plaintiff’s motel] without prior notice to

 the owner.” (Doc. 212 ¶ 13; Doc. 213 ¶ 12; Doc. 216 ¶ 19.) In fact, the Officers were not contacted

 until after Attorney General Pinkston had decided both to bring a nuisance-abatement action and

 to do so ex parte. (See Doc. 214 ¶ 4.) Plaintiff has not provided any evidence to suggest the

 Officers were involved in the decisions to bring the nuisance-abatement action or proceed ex parte.

         Plaintiff argues the Officers’ verifications violated its procedural due process rights. (Doc.

 235 at 16.) This argument incorrectly assumes the verifications verified an exigency existed and

 therefore verified the constitutionality of ex parte action. However, the verifications attested to

 the truth of the factual allegations in the Verified Petition and its attachments, all of which focused

 on the investigation of Plaintiff’s motel and whether there was probable cause to believe it was a

 public nuisance. Plaintiff presents no evidence that contradicts the truth of the Verified Petition’s

 factual allegations.4 Put simply, the Officers’ verifications did not contribute to the ex parte action

 or issuance of the Restraining Order prior to notice and a predeprivation hearing.

         However, the Officers’ affidavits allowed the DA’s Office to proceed ex parte in the

 nuisance-abatement action. See Tenn. Code Ann. § 29-3-106(c). Neither the Officers nor their

 verifications, however, affected the decision to proceed ex parte or the issuance of the Restraining

 Order. Plaintiff fails to explain how attesting to the truth of the information in the Verified Petition,

 the truth of which Plaintiff does not challenge, violated procedural due process. See Cooper, 203

 F.3d at 952 (“The plaintiffs have failed to show how [the state actor’s] decision to swear to the




         4
          Plaintiff does challenge the 911 call log attached to the Verified Petition, contending it
 was insufficient to establish an exigency based on the age of the phone calls in it. (Doc. 235 at 6.)
 This challenge is immaterial—other information in the Verified Petition established recent
 criminal activity at the motel, including the Officers’ affidavits and the Crime Analysis Report.
                                                    12

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 12 of 21 PageID #:
                                   3548
 truth of the allegations in the civil forfeiture and public nuisance complaints deprived them of

 their . . . Fourteenth Amendment rights.”).

        Stated differently, the affidavits themselves did not violate Plaintiff’s procedural due

 process rights, as they were only a cause in fact and not the proximate cause of the alleged

 violation. See Powers v. Hamilton Cnty. Pub. Def. Comm’n, 501 F.3d 592, 608 (6th Cir. 2007)

 (stating a § 1983 claim requires that the defendant was “both the cause in fact and the proximate

 cause of” the constitutional violation). The affidavits were a cause in fact because the ex parte

 hearing and subsequent seizure “would not have occurred but for the conduct.” See id. (quoting

 Butler v. Dowd, 979 F.2d 661, 669 (8th Cir. 1992)). But Plaintiff has failed to show how proximate

 causation, meaning how the Officers’ affidavits made it “reasonably foreseeable” that procedural

 due process violations would result from them. See id. at 609.

        Next, the ex parte hearing took place. See Puckett v. Lexington-Fayette Urban Cnty. Gov’t,

 833 F.3d 590, 606 (6th Cir. 2016) (quoting Garcia v. Fed. Nat’l Mortg. Ass’n, 782 F.3d 736, 740–

 41 (6th Cir. 2015)) (stating “[t]he point of procedural due process is to . . . ‘prohibit the state from

 conducting unfair or arbitrary proceedings.’”). The DA’s Office requested the ex parte hearing.

 (Doc. 209 ¶ 13; Doc. 211 ¶ 11.) At the hearing, Attorney General Pinkston and ADA Coyle

 presented the Verified Petition to Judge Greenholtz. (Doc. 221-12 at 4.) The Officers were present

 in the courtroom but did not testify. (Doc. 212 ¶ 17; Doc. 213 ¶ 14; Doc. 216 ¶ 17.) Judge

 Greenholtz determined the evidence was sufficient to show Plaintiff’s motel was a public nuisance

 and issued the Restraining Order. (Doc. 2-3.) The Officers therefore had no part in this alleged

 failure to “afford [Plaintiff] adequate procedural rights prior to depriving [it] of [its] protected

 interest.” See Med. Corp., 296 F.3d at 409 (quoting Hahn, 190 F.3d at 716).




                                                   13

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 13 of 21 PageID #:
                                   3549
        Following the ex parte hearing was the seizure of Plaintiff’s motel. See, e.g., Flatford, 17

 F.3d 162 (considering procedural due process claims against officials who ordered and executed

 building’s evacuation); Cohen, 304 F.3d at 577 (finding “officers ‘unceremoniously dispossessed’

 Plaintiffs of their place of residence without affording them an opportunity to be heard at any type

 of predeprivation hearing”). The Hamilton County Sheriff’s Office executed the Restraining Order

 and padlocked it. (Doc. 212 ¶ 18; Doc. 213 ¶ 14; 216 ¶ 18.) Officer Novak was at the motel when

 it was padlocked but only to “assist in notifying the residents of the padlocking order.” (Doc. 216

 ¶ 18.) An officer’s “mere presence . . . without a showing of direct responsibility cannot subject

 them to liability.” Burgess v. Fischer, 735 F.3d 462, 475 (6th Cir. 2013). Plaintiff points to no

 evidence that suggests the Officers themselves participated in the deprivation of its property. Thus,

 the Officers did not participate in the seizure of Plaintiff’s motel.

        The next action was the post-deprivation hearing. Judge Greenholtz presided over this

 hearing. Sergeant Massengale and Investigator Noble testified at the hearing as witnesses. (Doc.

 212 ¶ 18; Doc. 213 ¶ 14.) Like the ex parte hearing, the Officers were not involved in conducting

 the proceeding or deciding it was constitutionally adequate in light of the circumstances.

        A review of the actions at issue here makes it evident that Plaintiff “has failed to show

 how” the Officers deprived it of procedural due process. See Cooper, 203 F.3d at 952. The

 Officers had no role in deciding what process was due, depriving Plaintiff of its property, or

 administering the process alleged to be insufficient. Put simply, the alleged violation of Plaintiff’s

 procedural due process rights cannot be “at the hands” of the Officers when they took no actions

 and made no decisions that led to the alleged deprivation. See Engler, 209 F. Supp. 3d at 991.




                                                   14

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 14 of 21 PageID #:
                                   3550
                        b.      Whether Plaintiff’s        Constitutional     Right    Was     Clearly
                                Established

        Plaintiff’s claims against the Officers fails under the second prong of qualified immunity,

 as well. A right is “clearly established” where there is existing precedent that places “the statutory

 or constitutional question beyond debate.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (internal

 quotations and citations omitted); see also Ohio Civil Serv. Emps. Ass’n v. Seiter, 858 F.2d 1171,

 1177 (6th Cir. 1988) (“[T]o find a clearly established constitutional right, a district court must find

 binding precedent by the Supreme Court, its court of appeals, or itself.”). The contours of the right

 “must be so well defined that it is ‘clear to a reasonable officer that [the officer’s] conduct was

 unlawful in the situation he confronted.’” District of Columbia v. Wesby, 138 S. Ct. 577, 590

 (2018) (quoting Saucier v. Katz, 533 U.S. 194, 202 (2001)).

        Here, the question is whether a reasonable officer would have believed notice and a

 predeprivation hearing were required before seizing real property reasonably believed to be and

 later deemed a public nuisance. There is no evidence to suggest a reasonable officer confronting

 the same situation would have believed so. See Wesby, 138 S. Ct. at 590.

        Of note, Plaintiff does not challenge the constitutionality of the statute under which

 Attorney General Pinkston sought and obtained ex parte relief, Tennessee Code Annotated

 29-3-106(c). Pursuant to this statute, the Officers provided affidavits of their experiences to

 establish probable cause that Plaintiff’s motel was a public nuisance. Plaintiff does not challenge

 the truth of these affidavits. In fact, Plaintiff does not argue its motel was not a public nuisance.

 Instead, Plaintiff essentially claims Attorney General Pinkston was incorrect in deciding an

 emergency situation existed such that proceeding ex parte was constitutionally permissible.

        The cases on which Plaintiff relies do not establish that ex parte seizure of property deemed

 a public nuisance is not an emergency situation. See United States v. James Daniel Good Real

                                                   15

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 15 of 21 PageID #:
                                   3551
 Property, 510 U.S. 43 (1993); Cooper, 203 F.3d 937. Good Real Property addressed “whether, in

 the absence of exigent circumstances, the Due Process Clause of the Fifth Amendment prohibits

 the Government in a civil forfeiture case from seizing real property without first affording the

 owner notice and an opportunity to be heard.” 510 U.S. at 46. This case does not address whether

 a public nuisance is an exigent circumstance and, in addition, concerns civil forfeiture, while this

 case involves criminal seizure of property pursuant to a public-nuisance statute. Next, while

 Cooper involved the same public-nuisance statute at issue here, the case primarily addressed

 absolute and qualified immunity for the defendants’ vouching for the truth of the allegations. 203

 F.3d at 950–53. Cooper did not establish any precedent regarding whether a public nuisance under

 Tennessee law fell under the emergency-situation exception. Thus, Plaintiff identifies no case law

 that clearly establishes a public nuisance does not fall under the emergency-situation exception of

 procedural due process.

        Even construing the evidence in the light most favorable to Plaintiff, the Officers have

 demonstrated they are entitled to qualified immunity and Plaintiff has not offered any evidence to

 demonstrate a reasonable jury would disagree. The Officers therefore are entitled to qualified

 immunity, and the Court will GRANT the Officers’ motion for summary judgment (Doc. 206).

                2.      The City’s Motion for Summary Judgment

        The City moves for summary judgment on the lack of any illegal policy or custom.5 (Docs.

 140, 205.) “A governmental entity is liable under § 1983 only when the entity itself is a ‘moving



        5
          The City also moves for summary judgment on the lack of a constitutional violation.
 (Docs. 140, 205.) “There can be no Monell municipal liability under § 1983 unless there is an
 underlying unconstitutional act.” Wilson v. Morgan, 477 F.3d 326, 340 (6th Cir. 2007) (citing City
 of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)). However, there may be circumstances in
 which an individual defendant is found not to be liable but a municipality nevertheless is. See
 Winkler v. Madison Cnty., 893 F.3d 877, 900 (6th Cir. 2018); Garner v. Memphis Police Dep’t, 8
 F.3d 358, 365 (6th Cir. 1993). Neither the City nor Plaintiff addressed whether such circumstances
                                                 16

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 16 of 21 PageID #:
                                   3552
 force’ behind the deprivation[.]” Ky. v. Graham, 473 U.S. 159, 166 (1985). As a result, a plaintiff

 must show “the municipality had a ‘policy or custom’ that caused the violation of his rights.”

 Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).            This can be accomplished by

 demonstrating: “(1) the existence of an illegal official policy or legislative enactment; (2) that an

 official with final decision-making authority ratified illegal actions; (3) the existence of a policy

 of inadequate training or supervision; or (4) the existence of a custom of tolerance or acquiescence

 of federal rights violations.” Burgess, 735 F.3d at 478 (citing Thomas v. City of Chattanooga, 398

 F.3d 426, 429 (6th Cir. 2005)).

        Plaintiff relies on the third and fourth policy or custom under Monell. (Doc. 234 at 16–

 18.) The Court addresses each in turn.6

                        a.      Failure to Train

        An official policy or custom may be based on “a policy of inadequate training or

 supervision.” Spears v. Ruth, 589 F.3d 249, 256 (6th Cir. 2009) (quoting Thomas, 398 F.3d at

 429). But “[a] municipality’s culpability for a deprivation of rights is at its most tenuous where a

 claim turns on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011). Liability exists

 “only if its failure to train was ‘closely related to’ or ‘actually caused’ the plaintiff’s injuries.”

 Burley v. Gagacki, 729 F.3d 610, 619 (6th Cir. 2013) (quoting Hill v. McIntyre, 884 F.2d 271, 275

 (6th Cir. 1989)).

        The City argues its failure to train the Officers in nuisance-abatement actions did not cause

 the alleged violation, as the Officers had no role in the decision to proceed ex parte. (Doc. 141 at




 exist in this case, so the Court will not evaluate the City’s motion on this basis.
        6
          In support of its motion, the City relies on the deposition excerpts provided in support of
 the Officers’ motion for summary judgment. (Doc. 205 at 3.)
                                                   17

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 17 of 21 PageID #:
                                   3553
 5; Doc. 236 at 2.) Plaintiff responds that it is undisputed that the City did not train its Officers

 regarding nuisance abatement. (Doc. 234 at 16–17.)

         The Court already has considered the Officers’ roles in the nuisance-abatement action

 against Plaintiff’s motel. See supra III.B.2.a. The evidence shows they had no say in deciding to

 proceed ex parte, conducting the ex parte or post-deprivation hearing, or depriving Plaintiff of its

 property. As a result, the City’s failure to train the Officers could not have affected the allegedly

 deficient process provided to Plaintiff. See Monell, 436 U.S. at 694; Hill, 884 F.2d at 275. Stated

 differently, if the Officers had no role in the alleged constitutional violation arising from the

 nuisance-abatement action, the failure to train them in nuisance-abatement actions would not avoid

 this or future rights violations.

         Contrary to Plaintiff’s argument (see Doc. 234 at 16–17), City of Canton v. Harris, 489

 U.S. 378 (1989), and Shadrick v. Hopkins County, 805 F.3d 724 (6th Cir. 2015), do not change the

 outcome. See City of Canton, 489 U.S. at 391 (defining dispositive question as “[w]ould the injury

 have been avoided had the employee been trained under a program that was not deficient in the

 identified respect?”); Shadrick, 850 F.3d at 738 (acknowledging the plaintiff’s burden to show

 “the inadequacy [of the training] actually caused, or is closely related to, [the plaintiff’s] injury”).

 While it is undisputed that the City failed to train the Officers on nuisance-abatement actions (Doc.

 234-1 at 4 (9:18–21); Doc. 234-2 at 4 (10:18–20); Doc. 234-3 at 39:1–4)), the City has pointed to

 evidence that demonstrates its failure to train did not cause Plaintiff’s alleged injury, and Plaintiff

 has not noted any evidence suggesting otherwise.7 Thus, the City is entitled to summary judgment

 on Plaintiff’s failure-to-train Monell claim.



         7
          The Court need not address Plaintiff’s argument that the City is liable based on “a single
 violation of federal rights, accompanied by a showing” of its failure to train. (Doc. 234 at 14
 (quoting Shadrick, 850 F.3d at 738–39).) While Plaintiff’s statement of law is correct, Plaintiff
                                                   18

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 18 of 21 PageID #:
                                   3554
                           b. Custom of Tolerance and Acquiescence

        An official policy or custom under Monell also can be established by “a custom of tolerance

 or acquiescence of federal rights violations.” Spears, 589 F.3d at 256 (quoting Thomas, 398 F.3d

 at 429). “[A] custom-of-tolerance claim requires a showing that there was a pattern of” similar

 constitutional violations. Burgess, 735 F.3d at 478. And the City is liable only if Plaintiff “can

 demonstrate that his civil rights have been violated as a direct result of” the City’s custom of

 tolerance or acquiescence. See Burley, 729 F.3d at 618–19 (quoting Blackmore v. Kalamazoo

 Cnty., 390 F.3d 890, 900 (6th Cir. 2004)).

        “The question here is whether there was some sort of policy, custom, or practice in the

 Chattanooga Police Department of” having officers verify nuisance-abatement petitions in the

 absence of exigent circumstances. See Thomas, 398 F.3d at 508. “[S]uch a policy must be shown

 by a clear and persistent pattern.” Id. The City asserts Plaintiff has failed to demonstrate such a

 pattern, as it cannot identify any illegal policy. (Doc. 141 at 6.) Plaintiff responds a pattern is

 evident not only based on the nuisance-abatement petition against it, but also against another

 business, Westside Grocery. (Doc. 234 at 17–18.) In May 2017, Attorney General Pinkston filed

 an abatement-of-nuisance action against Westside Grocery, proceed ex parte under Tennessee

 Code Annotated § 29-3-106(c), and Judge Greenholtz issued a temporary restraining order against

 it. (Doc. 2-11.)

        Plaintiff has “failed to show several separate instances of the alleged rights violation.” See

 Thomas, 398 F.3d at 434. Plaintiff argues the nuisance-abatement petition against Westside

 Grocery was obtained ex parte in the absence of exigent circumstances. (Doc. 234 at 18 (citing




 still must establish the City actually caused the violation, which Plaintiff has failed to do. See
 Shadrick, 850 F.3d at 738.
                                                 19

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 19 of 21 PageID #:
                                   3555
 Docs. 2-10, 2-11).) Plaintiff relies on two documents in support of its argument that the Westside

 Grocery nuisance proceedings were unconstitutional, an article regarding an initiative started by

 Attorney General Pinkston to address gang-related violence (Doc. 2-10) and an article regarding

 Westside Grocery’s padlocking as well as the verified petition and restraining order from the

 nuisance-abatement action against Westside Grocery (Doc. 2-11). These documents, however,

 do not show, or even suggest, a lack of exigent circumstances as to Westside Grocery. Instead,

 the documents simply reflect that Judge Greenholtz determined Westside Grocery qualified as a

 public nuisance under Tennessee law. Even viewing the evidence in the light most favorable to

 Plaintiff, it “is not entitled to a trial on the basis of mere allegations.” See Smith, 2009 WL

 3762961, at *2–3. As Plaintiff has provided no evidence of a clear pattern of an illegal policy of

 tolerance, its custom-of-tolerance claim must fail. Thus, the City is entitled to summary judgment

 on Plaintiff’s custom-of-tolerance Monell claim.

        In sum, the Court finds the City has presented evidence to show there is no genuine factual

 dispute as to both of Plaintiff’s Monell claims, and Plaintiff has failed to come forward with

 specific evidence to show otherwise. Thus, the Court will GRANT the City’s motion for summary

 judgment (Doc. 140).

 IV.    CONCLUSION

        For the foregoing reasons, the Court will GRANT the City’s motion for summary

 judgment (Doc. 140) and will GRANT the Officers’ motion for summary judgment (Doc. 206).

 As Plaintiff has no claims remaining, the Court will DISMISS this action WITH PREJUDICE.




                                                20

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 20 of 21 PageID #:
                                   3556
       AN APPROPRIATE ORDER WILL ENTER.


                                           /s/
                                           CURTIS L. COLLIER
                                           UNITED STATES DISTRICT JUDGE




                                      21

Case 1:18-cv-00311-CLC-SKL Document 238 Filed 03/25/21 Page 21 of 21 PageID #:
                                   3557
